This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 CHARLES D. HOBSON,

 3          Petitioner-Appellant,

 4 v.                                                                            No. 35,793

 5 GLORIA HOBSON,

 6          Respondent-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Debra Ramirez, District Judge

 9 Charles D. Hobson
10 Cedar Crest, NM

11 Pro Se Appellant

12 Nathaniel Puffer
13 Albuquerque, NM

14 for Appellee

15                                 MEMORANDUM OPINION

16 ZAMORA, Judge.
1   {1}   Summary reversal was proposed for the reasons stated in the notice of proposed

2 summary disposition. No memorandum opposing summary reversal has been filed

3 and the time for doing so has expired. REVERSED.

4   {2}   IT IS SO ORDERED.


5                                                _______________________________
6                                                M. MONICA ZAMORA, Judge


7 WE CONCUR:


8 ______________________________
9 JULIE J. VARGAS, Judge



10 ______________________________
11 STEPHEN G. FRENCH, Judge




                                             2